1    Mark J. Berardoni
     State Bar No. 012970
2    Luhrs Tower
     45 West Jefferson St., Suite 403
3    Phoenix, Arizona 85003-2328
     (602) 257-1295
4    BerardoniLaw@Yahoo.com

5    Attorney for Defendant - James Dean Blevins

6

7                         IN THE UNITED STATES DISTRICT COURT

8                                      DISTRICT OF ARIZONA

9
     United States of America,           )
10                                       )     CR 18-01371-001-PHX-DLR
                          Plaintiff,     )
11                                       )     MOTION CONTINUE INITIAL
                   vs.                   )     APPEARANCE/ARRAIGNMENT
12                                       )
                                         )
13 James Dean Blevins,                  )
                                        )
14                       Defendant.     )     (First Request)
                                        )
15
           The Defendant, James Dean Blevins, by and through undersigned counsel, moves to
16
     continue the currently scheduled initial appearance/arraignment hearing to November 14,
17
     2018, at 10:00 a.m, before Magistrate Judge Fine. The current hearing is currently set for
18
     November 6, 2018, at 11:30 a.m. before Magistrate Judge Boyle. The request is made
19
     because Mr. Blevins was originally advised that his court date in Arizona was scheduled for
20
     November 14, 2018. Relying on this information he purchased airlines tickets from Chicago
21
     to Phoenix. To change the tickets for the November 6 court date would cause a substantial
22
     and unnecessary financial hardship.
23
           The Government, by Assistant United States Attorney Dimitra Hotis Sampson has
24
     been advised of the motion and has no opposition to a continuance..
25
           This motion is brought in good faith for the reasons stated and not solely for the
26
     purpose of delay. The delay occasioned by granting the motion, and the reasons therefore,
27
     outweigh the interest of the Government, the Defendant, and the Public in a speedy trial.
28
1           EXCLUDABLE DELAY pursuant to Title 18 U.S.C.§ 3161 (h)(7)(A) may occur as

2    a result of this motion or from any order based thereon.

3           RESPECTFULLY SUBMITTED this 1 day of November, 2018.

4

5                                              s/Mark J. Berardoni
                                               Mark J. Berardoni
6                                              Attorney for Defendant - James Dean Blevins

7

8

9

10                                 CERTIFICATE OF SERVICE

11 I hereby certify that on November 1, 2018, I electronically transmitted the attached
   document to the Clerk's Office using the CM/ECF system for filing and transmittal of a
12 Notice of Electronic Filing to the CM/ECF registrants.

13
     Copy Mailed by U.S. Mail:
14
     James Dean Blevins
15
     By: s/Mark J. Berardoni
16

17

18

19

20

21

22

23

24

25

26

27
28

                                                 -2-
